Citation Nr: 0631655	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  98-12 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for vascular disease, 
to include cerebrovascular accidents with residuals and 
hypertension, and to include as secondary to service-
connected PTSD, for accrued benefits purposes. 

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to July 
1947, and died in March 1998.  The appellant is his widow.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Portland, Oregon (RO).


FINDINGS OF FACT

1.  At the time of the veteran's death, there were no due, 
but unpaid, benefits to which the veteran was entitled under 
existing ratings or decisions, or those based on evidence in 
the file at date of death.

2.  The veteran died in March 1998, at the age of 73; the 
immediate cause of death was metastatic squamous cell 
carcinoma.  Atrial fibrillation and hypertension were listed 
as significant conditions contributing to death, but not 
resulting in the underlying cause.  An autopsy was not 
performed.

3.  At the time of his death, service connection was in 
effect for residuals of 
post-traumatic stress disorder (PTSD), evaluated as 50 
percent disabling.  

4.  Metastatic squamous cell carcinoma was not shown in 
service, and the fatal carcinoma is not shown to be related 
to the veteran's military service.

5.  The evidence does not show that a disability of service 
origin or a service-connected disability caused or 
contributed to the veteran's death.

6.  At the time of death, the veteran was not in receipt of, 
or entitled to receive, compensation for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death, or 
so rated for a period of not less than 5 years from the date 
of his discharge or other release from active duty.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits have 
not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.1000 (2006). 

2.  A disability incurred in, or aggravated by, active 
service did not cause or contributed substantially or 
materially to cause the veteran's death.   38 U.S.C.A. 
§§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310, 3.312 
(2006).

3.  The criteria for dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  The appellant was 
informed of VA's duties to notify and to assist by a letter 
dated in October 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran's service medical records, VA 
medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA opinions were obtained in January 1999, April 
2001, and July 2001, and an independent medical expert (IME) 
opinion was obtained in March 2004, concerning medical 
questions presented by this appeal.  See 38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. §§ 3.159(c) (4), 20.901 (2006).  
There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
but not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Accrued Benefits

At the time of the veteran's death, there was a pending 
claim of entitlement to service connection for vascular 
disease, to include cerebrovascular accidents with residuals 
and hypertension, and to include as secondary to service-
connected PTSD.  Although the veteran's claim terminated 
with his death, the regulations set forth a procedure for a 
qualified survivor to carry on, to a limited extent, a 
deceased veteran's claim for VA benefits by submitting a 
timely claim for accrued benefits.  38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claim is derivative of 
the veteran's claim, and the appellant takes the veteran's 
claim as it stood on the date of his death.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. 
West, 146 F.3d 1296 (Fed. Cir. 1998).

The law applicable to this claim for accrued benefits 
provides that certain individuals may be paid periodic 
monetary benefits, due and unpaid for a period not to exceed 
two years, to which the veteran was entitled at the time of 
his death under existing ratings or based on evidence in the 
file at the time of the veteran's death.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000.  Here, the appellant, as the 
veteran's surviving spouse, is advancing essentially the 
same claim for service connection for vascular disease, to 
include cerebrovascular accidents with residuals and 
hypertension, and to include as secondary to service-
connected PTSD, which the veteran had pending at the time of 
his death.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly 
present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

The evidence of record does not support a grant of service 
connection for vascular disease, to include cerebrovascular 
accidents with residuals and hypertension, on a direct 
basis.  There are no findings of or treatment for vascular 
disease, cerebrovascular accidents, or hypertension in 
service.  Additionally, there is no medical evidence that 
relates the veteran's vascular disease, cerebrovascular 
accidents, or hypertension directly to his military service 
or to any incident therein.  

Nevertheless, service connection may also be established on 
a secondary basis for a disability that is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc) (additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder is also compensable under 38 C.F.R. 
§ 3.310).

In this case, the record contains diagnoses of vascular 
disease, and shows that the veteran was treated for 
cerebrovascular accidents and hypertension.  However, the 
weight of the evidence of record does not show that the 
veteran's vascular disease was proximately due to, or the 
result of, his service-connected PTSD.  

A January 1999 VA opinion stated that it would be 
unreasonable to relate the veteran's hypertension to his 
PTSD, because it was more likely that the significant 
contributing factor was the veteran's multiple-decade 
tobacco habit.  The July 2001 VA examiner stated that the 
known risk factors for vascular disease, hypertension, and 
cerebrovascular accidents, which were common to the veteran, 
were male gender, age, and a 40 year history of smoking; 
however, there was no evidence that the veteran's service-
connected PTSD was the cause of the veteran's vascular 
disease, hypertension, and cerebrovascular accidents.  The 
Board obtained an IME opinion in March 2004, which concluded 
that if PTSD were responsible for the veteran's 
hypertension, the hypertension would have manifested prior 
the 1990s, when it was first diagnosed; conversely, the 
veteran's hypertension first manifested at the time that 
age-related hypertension first manifests in the average 
American male.  The IME opinion also noted that the 
veteran's 40 year history of tobacco use was a likely 
contributing factor to his hypertension and cerebrovascular 
accidents, and concluded that there was no evidence that the 
veteran's service-connected PSTD caused or had any effect on 
his hypertension or his cerebrovascular accidents.  

However, the April 2001 VA examiner disagreed, stating that 
since the veteran had PTSD, as well as hypertension and 
cerebrovascular accidents, it was "as least as likely as 
not" that there was a relationship between the disorders.  
To that end, the examiner stated that it was "established 
medical fact without controversy, that stress" can effect 
"an elevation in blood pressure."  Accordingly, the examiner 
concluded, hypertension being a risk factor for a 
cerebrovascular accident, it was "as least as likely as not" 
that a relationship existed between the veteran's 
service-connected PTSD, his hypertension, and 
cerebrovascular accidents, and his ultimate death.

After extensive review of the record, the Board concludes 
that the weight of the evidence does not relate the 
veteran's service-connected PTSD to his vascular disease, to 
include cerebrovascular accidents with residuals and 
hypertension.  The April 2001 VA opinion fails to discuss 
the impact of the veteran's other risk factors, to include 
age and a long-term history of smoking, on the development 
of the veteran's hypertension; assumes that an elevation in 
blood pressure is the same as diagnoseable hypertension 
(which is sustained, not temporary, high blood pressure); 
and does not explain the 30-year period between the 
manifestation of the veteran's PTSD and the development of 
hypertension as a diagnoseable disorder.  Conversely, the 
January 1999 VA opinion, July 2001 VA examination report, 
and March 2004 IME opinion all consider these risk factors 
in the overall etiology of the veteran's hypertension, and 
the January 1999 VA and March 2004 IME opinions address both 
the 30 year delay in hypertension onset, and the difference 
between individual episodes of high blood pressure versus 
diagnoseable hypertension.  Therefore, the January 1999 and 
March 2004 nexus opinions, both of which did not find a link 
between the veteran's service-connected PTSD and his 
hypertension and cerebrovascular incidents, having provided 
the most complete rationale, are the most probative.

Based on the above, the veteran's claim of service 
connection for vascular disease, to include cerebrovascular 
accidents with residuals and hypertension, and to include as 
secondary to service-connected PTSD, pending at the time of 
his death, is not substantiated by the evidence of record.  
Therefore, the surviving spouse's claim of entitlement to 
service connection for vascular disease, to include 
cerebrovascular accidents with residuals and hypertension, 
and to include as secondary to 
service-connected PTSD, for accrued benefits purposes, must 
be denied.


Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  

During the veteran's lifetime, service connection for PTSD 
was granted by an October 1997 rating decision, and a 50 
percent disabling evaluation assigned, effective April 7, 
1997.  This was the only disability for which service 
connection was granted during the veteran's lifetime.

The record does not contain extensive evidence of the 
veteran's treatment for the fatal metastatic squamous cell 
carcinoma.  Comments from the March 1998 VA file review note 
that the veteran was diagnosed with squamous cell carcinoma 
in 1997, after a large lymph node arose in the right 
supraclavicular fossa; it was treated with high-dose 
radiation therapy and chemotherapy.  Private hospital 
records from later in March 1998 note that the veteran's 
squamous cell carcinoma had metastasized to his lungs and 
mediastinum.  He was released from the hospital after a few 
days, and died less than 2 weeks later.

The death certificate shows that the veteran died at the age 
of 73; the immediate cause of death was metastatic squamous 
cell carcinoma.  Atrial fibrillation and hypertension were 
listed as significant conditions contributing to death, but 
not resulting in the underlying cause.  An autopsy was not 
performed.  The service medical records are negative for any 
type of carcinoma, and the evidence of record does not show 
that the fatal disease process of metastatic squamous cell 
carcinoma, or the contributing causes of atrial fibrillation 
and hypertension, were related to the veteran's military 
service. 

The veteran's private physician concluded in October 2000 
that the veteran's death from metastasized squamous cell 
carcinoma was undoubtedly complicated and possibly hastened 
by his long history of hypertension and underlying 
atherosclerotic disease as manifested by his admission, two 
weeks before his death, for probable myocardial ischemia and 
arrhythmia.  

The IME opinion in March 2004 concluded that after 
exhaustive review of the veteran's claims file, there was no 
evidence that the veteran's PSTD had any effect on his death 
from metastasized squamous cell carcinoma.  

After a complete review of the evidence of record, the Board 
finds that the evidence does not support the appellant's 
claim for the cause of the veteran's death.  The October 
2000 private opinion states that the veteran's death was 
complicated by his hypertension.  However, hypertension was 
not, and by this decision, is not, a disability for which 
the veteran was service-connected.  The IME opinion 
addressed the relationship between the veteran's service-
connected PTSD and the stated cause of his death, metastatic 
squamous cell carcinoma, directly, concluding that the PTSD 
and the metastatic squamous cell carcinoma had no direct 
causative relationship, and continued to note that there was 
no evidence that PTSD proximately affected the veteran's 
death through an intermediate cause.

Ultimately, the only objective medical opinion of record 
which directly addresses the relationship between the 
veteran's service-connected PTSD, and his death from 
metastatic squamous cell carcinoma, did not find a causative 
relationship between the two conditions.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  For that reason, the preponderance 
of the evidence is against the appellant's claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


DIC Benefits

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22. 

The veteran was separated from service in July 1947.  
Service connection was granted for PTSD in October 1997, and 
a 50 percent disabling evaluation assigned, effective April 
7, 1997.  Service connection was not in effect for any other 
disabilities during the veteran's lifetime.  The veteran 
died in March 1998.  By this decision, the Board has denied 
the remaining open claim at the time of the veteran's death, 
service connection for vascular disease, to include 
cerebrovascular accidents with residuals and hypertension, 
to include as secondary to service-connected PTSD.  
Accordingly, there are no service-connected disabilities 
that were rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding the 
veteran's death, nor any that were continuously rated 
totally disabling for a period of not less than five years 
from the date of his discharge from active duty.  
Additionally, the veteran was not a former prisoner of war 
who died after September 30, 1999.  

For these reasons, there is no legal basis for entitlement 
to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In so concluding, the Board in 
no way intends to minimize the veteran's sacrifices during 
his World War II era service to his country, or the 
appellant's sincerity in pursuing her claim.  Especially in 
this case, the Board recognizes the appellant's patience 
with the appellate process, which was particularly lengthy 
due to the complex nature of the veteran's medical history 
and conditions.  However, the Board is obligated to decide 
cases based on the evidence before it.  See Harvey v. Brown, 
6 Vet. App. 416, 425 (1994) (holding that the Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


